PD-0138-15
                              NO.


CESAR GOMEZ                                  $             IN THE COURT OF RECRVH& ..*

                                             •            CRIMINAL APPEALS ^ ^
THE STATE OF TEXAS                           *                   OF TEXAS        _v
                                                                                         — INI
                     PRO SE MOTION FOR EXTENSION OF TIME                  C0URT OF CRIMINAL APPEALS
                 TO FILE PETITION FOR DISCRETIONARY REVIEW                        FEB 06 T^

TO THE HONORABLE COURT OF CRIMINAL APPEALS:                                    Abel Acosta, Clerk
     COMES NOW       the    Appellant/Petitioner          in     the above-styled and

numbered    cause     and   respectfully         moves    this    Honorable     Court     to

extend     the     time     for     filing       the    Appellant's      Petition        for

Discretionary Review in this cause and in support thereof would

show to the Court the following:

     1. The       style     and     number   of    this    case     in   the    Court     of

           Appeals, is:           Ce,*a4. Gom^z m. I^jW iioie o£ ljc.x       6. No prior request for extension of time has been made.

       7. The     facts   relied    upon        to     show     good           cause     for     the

          requested       extension       of        time     are,        as      follows:        The

          Appellant was represented by counsel during the appeal of

           this    conviction      to      the        Court         of        Appeals.         After

           convictions     were    affirmed,          the    trial        court       refused     to

           appoint      counsel    to     file        Petition           for     Discretionary

           Review.    Therefore,        additional          time     is        needed    for     the

           Appellant to either prepare and file the Petition pro se

           or to seek legal assistance in filing the Petition.

       WHEREFORE, PREMISES CONSIDERED,                 The    Appellant              respectfully

request    that    this   Honorable      Court       extend     time           for    filing     the

Petition for Discretionary Review in this cause to Tuesday, April

21,   2015.

Respectfully submitted.




CESAR GOMEZ
TDCJ-ID «     1839985
EASTHAM STATE      FARM
2665 PRISON ROAD * 1
LOVELADY, TEXAS 75851

CC/ FILE
      Smith County District Attorney Matt Bringham




                                        Hag e   2
                                  CERTIFICATE   OF   SERVICE
     I,  Cesar  Gomez, do hereby swear (or certify,    clarify or
state) that the foregoing is true and correct, and a true and
correct copy of the foregoing Motion for Extension of time to
File Petition for Discretionary review has been served on the
Respondent at: The Smith county District Attorney, Matt Bringham,
1Q0 N. Broadway ave, Tyler, Texas 75702, by placing the same in
the Institutional Internal Mailing System first-class postage
pre-paid on this the 2nd day of February, 2015. I further state
this the same foregoing was placed in the mail to the Court of
Criminal Appeals, P.O.Box 12308, Austin, Texas 78711-2308 on the
same    date.
28 U.S.C. § 174 6
Executed on this the 2nd day of February,                 2015.




CejbCKX" ^Of^^Z
Cesar    Gomez
TDCJ-ID    #    1839985
Eastham    State    Farm
2 665   Prison    road    #   1
Lovelady,       Texas    7 585'




                                         Page   3